DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.        Claims 1, 5-6 and 8-13 are allowed over the prior art of record.

Reasons for Allowance
3.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “A capsule core, comprising: a printed circuit board module, comprising a plurality of printed circuit boards connected through flexible circuit boards and spaced apart; a plurality of connecting structures for connecting adjacent printed circuit boards; and a plurality of functional units that are mounted on the printed circuit boards or the connecting structures, at least part of the functional units communicating with the printed circuit boards; wherein the printed circuit board module comprises a first printed circuit board and a second printed circuit board which are arranged along the axial direction of the capsule core and connected by a flexible circuit board, the first printed circuit board comprises a hollow-out portion; the functional units comprise a first illuminating unit fixed on the side of the first printed circuit board away from the second printed circuit board, and a first photographing unit fixed on the side of the second printed circuit board facing the first printed circuit board, wherein at least part of the first photographing unit is located in the hollow-out portion; the connecting structures comprise a first connecting structure connecting the first printed circuit board and the second printed circuit board, the first connecting structure comprising a holding frame with a through slot, a first snap hook disposed on the side of the holding frame facing the first printed circuit board, a first snap hook groove disposed in the first printed circuit board, a first dispensing groove in 2the side of the holding frame facing the second printed circuit board, and a first adhesive in the first dispensing groove for connecting the first connecting structure and the second printed circuit board.” as recited claim 1.
            Claims 5-6 and 8-13 are also allowed as being directly or indirectly dependent of the allowed base claim 1.

 	The primary reason for allowance is A functional unit is fixed on the PCB plate or the connecting structure. A part of the function unit is communicably connected with PCB plate. A connecting structure is provided with a connecting adhesive fixing piece, a fixing piece and the PCB plate. The connection structure is provided with glue and fixed on the fixing piece. The connecting structure is provided the fixing piece. A hook and a groove are fixed with the fixing piece and the PCB plate. The core is convenient to fix with the shell. These combinations have been found to be non-obvious over the prior art, hence claim 1, 5-6 and 8-13 are allowed

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu (US 20070142704 A1) and Park (WO-2019190057-A1).

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848